Cassodat, J.
Sec. 3, ch. 309, Laws of 1880, provides that “ every action or proceeding to set aside any sale of land for the nonpayment of taxes, or to cancel any tax certificate, or to restrain the issuing of any tax certificate or 'tax deed, for any error or defect, going to the validity of the assessment, and affecting the groundwork of such tax, shall be commenced within one year from the date of such tax sale, and not thereafter: provided, that in case of sales for the nonpayment of taxes made prior to the taking effect of this act, the action, if not already barred, must be commenced within one year after this act takes effect, and not thereafter.” This section went into effect March 26, 1880. It appears from the complaint that the certificates in question were issued upon a sale made May 13,1879, for taxes assessed in the year 1878, and were sold and assigned to the defendant Abbot, May 10, 1881; The complaint having thus alleged the sale and°assignment to Abbot, May 10, 1881, it must be presumed that the action was commenced after that date. Clark v. Lincoln Co., 54 Wis., 578; George v. Railway Co., 51 Wis., 603. This being so, it follows that the action was not commenced until nearly two years after the sale, and more than thirteen months after the statute in question went into effect. There can be no question but what the statute is properly pleaded, within the meaning of subd. 7, sec. 2649, and sec. 2651, R. S. George v. Railway Co., supra.
*347The only remaining question is whether the statute pleaded is a' bar to the action. The contention is that it only bars an action based on an “ error or defect going to the validity of the assessment, and affecting the groundwork of such tax,” and it is claimed that several defects are stated in the complaint which do go to the groundwork of the tax, but which do not in any way involve the validity of the assessment. Without going into any discussion as to the etymology of the language employed, or whether the error or defect must go, not only to the validity of the assessment, but also to the groundwork of the tax, we are clearly of the opinion that the word “ assessment,” as here used, goes to the whole statutory method of imposing taxes upon property. This being the meaning, we must hold that the errors or defects here complained of do go to the validity of the assessment, and also affect the groundwork of the tax.
By the Court.— The order of the circuit court is reversed and the cause is remanded for further proceedings according to law.